Citation Nr: 0528522	
Decision Date: 10/24/05    Archive Date: 11/01/05

DOCKET NO.  02-19 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to an effective date earlier than June 19, 2000 
for the grant of a total rating for compensation based on 
individual unemployability due to service-connected 
disabilities (TDIU).  



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran served on active duty from February 1950 to 
February 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the veteran's claims for 
increased ratings for lumbar spine arthritis, right knee 
arthritis, and left knee arthritis, all rated as 10 percent 
disabling, and granted his claim for TDIU, and assigned an 
effective date of June 19, 2000 for the grant of this 
benefit.  The veteran filed a timely appeal to these 
determinations.

In a December 2003 decision, the Board determined that the 
issues of increased ratings for lumbar spine arthritis, right 
knee arthritis, and left knee arthritis, were all withdrawn 
and dismissed the veteran's appeal as to those issues.  The 
matter of an effective date earlier than June 19, 2000 for 
the grant of TDIU was remanded.  Thereafter, a supplemental 
statement of the case addressed all four issues.  However, as 
noted, the first three issues were already withdrawn.  

In a May 2005 rating decision, the RO reevaluated the 
veteran's service-connected back disability.  The veteran did 
not initiate an appeal as to this decision.  

The case is now ready for appellate review.  


FINDINGS OF FACT

1.  Entitlement to a TDIU rating was denied in a final 
October 31, 1997 Board decision.

2.  On February 23, 1998, correspondence was received from 
the veteran which constituted an informal claim for a TDIU 
rating.  

3.  VA medical evidence dated from March 20, 1999, shows an 
increase in disability upon which a TDIU may properly be 
found to be established.  

4.  There was no formal or informal claim for TDIU prior to 
February 23, 1998.  

5.  There is no medical evidence of record between October 
31, 1997 and February, 1998.  


CONCLUSION OF LAW

The criteria for an effective date of March 20, 1999, for a 
TDIU are met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  To implement the provisions of the law, 
the VA promulgated regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The amendments became effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(b) which became effective August 29, 2001.  Except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded). 
 
First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. 
§ 5103A(g).  VA has satisfied its duty to notify by means of 
a December 2004 letter from the RO to the claimant.  In this 
case, the claimant was informed of the duty to notify, the 
duty to assist, to obtain records, and examinations or 
opinions.  The claimant was specifically advised of the type 
of evidence which would establish the claim and the claimant 
was afforded additional time to submit such evidence.  Thus, 
the claimant has been provided notice of what VA was doing to 
develop the claim, notice of what the claimant could do to 
help the claim and notice of how the claim was still 
deficient.  The claimant was also provided notice that the 
claimant should submit pertinent evidence in the claimant's 
possession per 38 C.F.R. § 3.159(b)(1).  The claimant was 
advised of how and where to send this evidence and how to 
ensure that it was associated with the claim.   

The notice of VCAA did not predate initial adjudication of 
the claim.  However, the claimant was provided notice which 
was adequate.  Following the notice, the May 2005 
supplemental statement of the case constituted subsequent 
process.  The claimant has not shown how the error was 
prejudicial.  Moreover, the essential fairness of the 
adjudication was not affected.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  The claimant was provided VCAA 
content-complying notice and proper subsequent VA process.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).   

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claim.  The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.   
 
Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  There are no further records to obtain pursuant 
to 38 C.F.R. § 3.159 (c)(4).   
 
Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.   
 
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

In the circumstances of this case, a remand would serve no 
useful purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case.  

In an October 1997 Board decision, a TDIU was denied.  In 
February 1998, correspondence was received from the veteran 
in which he stated that his doctors had found him to be 
totally disabled.  He indicated that he was contesting the 
Board decision.  In April 1998, the veteran filed a Motion 
for Reconsideration.  However, the Motion for Reconsideration 
was denied.  The Board's decision was not appealed to the 
Court.  The Board's decision is final.  38 U.S.C.A. § 7104(b) 
(West 2002 & Supp. 2005).

Thereafter, VA medical records dated from March 20, 1999 to 
May 2000 were received which reflected treatment for spine 
and left hip disabilities.  

In June 2000, a VA Form 21-8940, Veteran's Application for 
Increased Compensation Based on Unemployability, was 
received.  

In November 2000, a private foot function testing report was 
received.  

In a May 2001 rating decision, TDIU was granted with an 
effective date of June 19, 2000, as the date of claim.

Thereafter, VA medical records dated through 2003 were 
received which showed treatment for low back, hip, and foot 
disabilities.  

In January 2005, the veteran was afforded VA examinations 
which showed that the veteran had a significant back 
disability which included moderate to severe lumbar spinal 
stenosis, radiculopathies, and which required the use of a 
walker so that the veteran could ambulate in a stooped over 
position.  

The veteran's contends that the effective date of a TDIU 
rating should be October 31, 1997.  

TDIU ratings may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a).  Where 
these percentage requirements are not met, entitlement to the 
benefits on an extraschedular basis may be considered when 
the veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities.  38 C.F.R. § 4.16(b).

Entitlement to a total compensation rating must be based 
solely on the impact of the veteran's service-connected 
disability on his ability to keep and maintain substantially 
gainful work.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  The 
question in a TDIU case is whether the veteran is capable of 
performing the physical and mental acts required by 
employment and not whether the veteran is, in fact, employed.  
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The sole fact that a veteran is unemployed for nonservice-
connected reasons, or has difficulty obtaining employment 
because of economic circumstances, is not enough for a TDIU 
grant.  A high schedular rating, in itself, is recognition 
that the impairment makes it difficult to obtain and retain 
employment.  The question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether the veteran can, in fact, find 
employment.  See 38 C.F.R. §§ 4.1, 4.15.

In discussing the unemployability criteria, the Court has 
indicated that, in essence, the unemployability question, 
that is, the veteran's ability or inability to engage in 
substantial gainful activity, has to be looked at in a 
practical manner, and that the thrust is whether a particular 
job is realistically within the capabilities, both physical 
and mental, of the appellant.  See Moore v. Derwinski, 1 Vet. 
App. 83 (1991).  Marginal employment shall not be considered 
substantially gainful employment, and generally shall be 
deemed to exist when a veteran's earned income does not 
exceed the amount established by the U.S. Department of 
Commerce, Bureau of the Census, as the poverty threshold for 
one person. Marginal employment may also be held to exist, on 
a facts-found basis, when earned annual income exceeds the 
poverty threshold.  38 C.F.R. § 4.16(a). See Faust v. West, 
13 Vet. App. 342 (2000).

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on a claim for service connection or for an 
increase of compensation "shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor."  38 U.S.C.A. § 5110(a).  
The implementing regulation clarifies this to mean that the 
effective date of an award of service connection or for 
increased compensation "will be the date of receipt of the 
claim or the date entitlement arose, whichever is later."  
38 C.F.R. § 3.400.

The type of claim that is at issue here, a TDIU rating claim, 
qualifies as a claim for increased disability compensation.  
The Court determined that a TDIU award is an award of 
increased disability compensation for purposes of assigning 
an effective date.  Wood v. Derwinski, 1 Vet. App. 367, 369 
(1991).  Therefore, this claim is subject to the more 
specific criteria under 38 U.S.C.A. § 5110(b)(2) and 38 
C.F.R. § 3.400(o)(2).  "The effective date of an award of 
increased compensation shall be the earliest date as of which 
it is ascertainable that an increase in disability had 
occurred, if application is received within one year from 
such date."  38 U.S.C.A. § 5110(b)(2).  The implementing 
regulation summarizes the criteria for an effective date of 
an award of increased compensation as the "[e]arliest date 
as of which it is factually ascertainable that an increase in 
disability had occurred if claim is received within 1 year 
from such date otherwise, date of receipt of claim."  38 
C.F.R. § 3.400(o)(2).

A "claim" is defined in the VA regulations as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit." 38 C.F.R. § 3.1(p).  An informal claim is "[a]ny 
communication or action indicating an intent to apply for one 
or more benefits."  38 C.F.R. § 3.155(a).

The Court has indicated that it is axiomatic that the fact 
that must be found in order for entitlement to an increase in 
disability compensation to arise, in other words, that the 
service-connected disability must have increased in severity 
to a degree warranting an increase in compensation.  See 
Hazan v. Gober, 10 Vet. App. 511, 519 (1992) (noting that, 
under section 5110(b)(2) which provides that the effective 
date of an award of increased compensation shall be the 
earliest date of which it is ascertainable that an increase 
in disability had occurred, "the only cognizable 'increase' 
for this purpose is one to the next disability level" 
provided by law for the particular disability).  Thus, 
determining whether an effective date assigned for an 
increased rating is correct or proper under the law requires 
(1) a determination of the date of the receipt of the claim 
for the increased rating as well as (2) a review of all the 
evidence of record to determine when an increase in 
disability was "ascertainable."  Id. at 521.

In Servello v. Derwinski, 3 Vet. App. 196, 198 (1992), the 
Court addressed the issue of entitlement to an earlier 
effective date in a TDIU claim, and held that the applicable 
statutory and regulatory provisions, fairly construed, 
require the Board to look at all communications in the file 
that might be interpreted as applications or claims, formal 
or informal, for increased benefits and, then, to all other 
evidence of record to determine the "earliest date as of 
which," within the one-year prior to the claim, the increase 
in disability was ascertainable.  38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. §§ 3.400(o)(2), 3.155(a); Quarles v. Derwinski, 3 
Vet. App. 129, 134 (1992).

The provisions of 38 C.F.R. § 3.157(b) provide that once a 
formal claim for pension or compensation has been allowed or 
a formal claim for compensation disallowed for the reason 
that the service-connected disability is not compensable in 
degree, receipt of one of the following will be accepted as 
an informal claim for increased benefits or an informal claim 
to reopen. (1) Report of examination or hospitalization by 
Department of Veterans Affairs or uniformed services. The 
date of outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim. (2) Evidence from 
a private physician or layman.  The date of receipt of such 
evidence will be accepted when the evidence furnished by or 
in behalf of the claimant is within the competence of the 
physician or layperson and shows the reasonable probability 
of entitlement to benefits.

As noted above, the October 31, 1997 Board decision which 
denied entitlement to TDIU is final.  The veteran thereafter 
sent correspondence to VA in February 1998 and in April 1998.  
The April 1998 correspondence was indicated to be a Motion 
for Reconsideration, which, as noted, was denied.  

The Board notes that the aforementioned correspondence post-
dated the final Board decision.  A review of the February 
1998 correspondence shows that the veteran was asserting that 
he was totally disabled.  The Board finds that this 
February 23, 1998 correspondence may be accepted as an 
informal claim for TDIU.  This claim predated the formal June 
2000 claim.  Thus, an informal claim for TDIU benefits was 
received on February 23, 1998.  

With regard to the medical evidence dated from March 1999 
onward, the Board accepts that as a whole, it shows an 
increase in disability rendering the veteran unemployable and 
upon which a TDIU may be properly found to be established 
particularly in light of the disability evaluations assigned 
the veteran's service-connected disabilities at that time.  
See 38 C.F.R. § 4.16 (providing in pertinent part, that 
disabilities arising out a of a common etiology or a single 
accident, or affecting a single body system will be 
considered one disability).  The earliest dated evidence was 
March 20, 1999.  This evidence post-dated the February 23, 
1998 informal claim.  

The veteran has requested an effective date for a TDIU rating 
as early as October 31, 1997.  This is the date of the final 
Board decision.  There is no basis for an effective date of 
October 31, 1997.  The veteran's assertion is unsupported.

After the final Board decision, the next correspondence was 
received on February 23, 1998.  There is no VA medical 
evidence dated between those two dates which may serve as a 
claim for TDIU and there is no VA or private medical evidence 
which shows that it can be factually ascertained that the 
veteran was entitled to a TDIU rating in the one year 
immediately preceding the receipt of the February 1998 claim.  
See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

As noted, the newly submitted evidence, not previously 
considered at the time of the October 31, 1997 final Board 
decision, is dated from March 20, 1999 onward.  It does not 
show the veteran's level of severity prior to March 20, 1999.  

As cited above, the effective date of an award of service 
connection or for increased compensation "will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is later."  38 C.F.R. § 3.400.  The claim was 
received on February 23, 1998.  The earliest medical evidence 
showing increased disability is dated from March 20, 1999.  
The later of the two dates therefore is March 20, 1999, as 
there is no medical evidence dated between October 31, 1997 
and March 20, 1999.  

For the reasons noted above, the Board finds that an 
effective date of March 20, 1999, is warranted for the grant 
of TDIU in this case.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2).


ORDER

An effective date of March 20, 1999, for the assignment of a 
TDIU is granted, subject to the laws and regulations 
governing the payment of monetary benefits.  



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


